1
2
3
4
5
6
                         UNITED STATES DISTRICT COURT
7
                      SOUTHERN DISTRICT OF CALIFORNIA
8
9
10   RICHARD ROBERT BRASSNER                 )   Case No.: 3:17-cv-00661-JAH-BLM
                                             )
11               Plaintiff,                  )   ORDER AWARDING EQUAL
                                             )   ACCESS TO JUSTICE ACT
12         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
13   ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
14                                           )
                 Defendant.                  )
15                                           )
                                             )
16
17         Based upon the Joint Motion of the parties for fees and costs under the Equal
18   Access to Justice Act:
19         IT IS ORDERED that fees and expenses in the amount of $3,300.00 as
20   authorized by 28 U.S.C. § 2412 and costs in the amount of $0 as authorized by 28
21   U.S.C. § 1920, be awarded subject to the terms of the Joint Motion.
22   DATE: September 3, 2019
23                            ___________________________________
                              THE HONORABLE JOHN A. HOUSTON
24                            JUDGE OF THE DISTRICT COURT
25
26

                                            -1-
